Citation Nr: 1000658	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to February 
1970 and from June 1970 to October 1982.  Service department 
evidence reflects that he received numerous awards, including 
the Vietnam Service Medal (VSM) with two Bronze Stars, a 
Bronze Star Medal that has been awarded with a Combat "V" 
device, and a Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for PTSD.

Jurisdiction of this case was later transferred to the RO in 
Atlanta, Georgia.

The Veteran appeared before the undersigned Acting Veterans 
Law Judge at a hearing at the Atlanta RO in July 2009.  The 
hearing transcript is associated with the claims file.

The Board is aware of the holding of the United States Court 
of Appeals for Veterans Claims (Court) in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), in which the Court pointed 
out that the claimant cannot be held to a "hypothesized 
diagnosis - one he is incompetent to render" when determining 
what his actual claim may be, and noted that the Board should 
have considered alternative current conditions within the 
scope of the filed claim.  In Clemons, the Veteran 
specifically requested service connection for PTSD, but the 
medical record included diagnoses of an anxiety disorder and 
a schizoid disorder, and the Board denied the claim for 
service connection for PTSD upon the absence of a current 
diagnosis of PTSD, but did not address the other diagnoses.  
The present case differs from Clemons, however, as the 
appealed January 2005 rating decision denied service 
connection for PTSD, and a December 2008 rating decision 
denied service connection for dysthmic disorder.  To date, 
the Veteran has only appealed the denial of service 
connection for PTSD, and has yet to disagree with the 
December 2008 decision denying service connection for 
dysthmic disorder.  As the RO has already considered the 
question of service connection for psychiatric diagnoses 
other than PTSD, and the Veteran did not yet appeal the 
adverse decision, the Board finds no basis for additional 
development and adjudication pursuant to Clemons. 


FINDINGS OF FACT

1.  The Veteran has combat service, as demonstrated by 
receipt of a CIB and a Bronze Star Medal with "V" device.

2.  A preponderance of the evidence is against a finding that 
the Veteran currently meets the diagnostic criteria for PTSD. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, an October 2004 letter provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran, and what information and evidence would be obtained 
by VA.  The October 2004 letter also notified the Veteran 
that he could send VA information that pertained to his claim 
(consistent with Pelegrini and the version of 38 C.F.R. 
§ 3.159 then in effect).  The January 2005 rating decision 
reflects the initial adjudication of the claim after issuance 
of this letter.  Hence, the October 2004 letter-which meets 
Pelegrini's content of notice requirements-also meets the 
VCAA's timing of notice requirement.

A March 2006 post-rating letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  

After issuance of the March 2006 letter, and an opportunity 
for the Veteran to respond, the April 2008 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by 
the timing of this notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records; medical records from the VA Medical Center 
(VAMC) in Dublin, Georgia and reports of VA examinations in 
October 2004 and January 2008.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's Board hearing, as well as various written 
statements provided by the Veteran and by his representative, 
on his behalf.  The Board also notes that no further RO 
action on the claim on appeal is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Service connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by the medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).

Such corroborating evidence cannot consist solely of after- 
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the Court held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks. 

Participation in combat, is a determination that is to be 
made on a case-by-case basis, and requires the veteran to 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, CIB, Purple 
Heart Medal, and decorations such as the Bronze Star Medal 
that have been awarded with a Combat "V" device.



Analysis

The Veteran asserts that he has PTSD due to stressful combat-
related events.

According to the Veteran's DD Form 214, his military 
occupational specialty (MOS) was as a recruiter and 
infantryman.  The Veteran was awarded the CIB and a Bronze 
Star Medal with "V" device, in addition to the National 
Defense Service Medal (NDSM), the Vietnam Campaign Medal with 
60 device, (VCM) and the Vietnam Service Medal (VSM), and 
others.  Accordingly, the Veteran is a "combat Veteran," and 
his testimony can establish the occurrence of the claimed in- 
service stressors.  The claimed in-service stressors have 
been verified.  Therefore, the next question is whether there 
is a diagnosis of PTSD, as contemplated under 38 C.F.R. § 
3.304(f). 

In June 2004, the Veteran was screened for PTSD during a VA 
appointment.  The PTSD screening was reported by a VA 
licensed practitioner nurse as positive. 

An August 2004 treatment note from the VAMC reported that the 
Veteran had PTSD symptoms.

The Veteran underwent a VA examination in October 2004.  The 
examiner noted that the Veteran was depressed due to his 
present medical condition.  While the Veteran was exposed to 
combat, the examiner indicated that he did not meet criteria 
C and D for PTSD.  The diagnosis was mood disorder 
(depression) due to medical condition and a nightmare 
disorder.

In a December 2006 letter, a social worker at the Vet Center 
in Pensacola, Florida indicated that the Veteran had been 
diagnosed with PTSD as a direct result of his military 
service in Vietnam.

The Veteran underwent a VA examination in January 2008.  The 
examiner reported that he found that the Veteran had a 
significant number of PTSD symptoms which were previously 
documented.  However, he agreed that the Veteran did not 
fully meet the criteria for PTSD according to DSM-IV since 
the longitudinal impact of his symptoms on his social and 
occupational functioning appeared to minimal.  The examiner 
concluded that the Veteran had a mood disorder that was most 
likely caused by his service connected physical problems in 
association with his other psychiatric symptoms.  The 
diagnosis was dysthmic disorder secondary to service-
connected conditions.

As indicated above, the medical evidence of record contains 
conflicting evidence on the question of whether the Veteran 
actually meets the diagnostic criteria for PTSD. 

Based upon the cumulative evidence, the Board finds that 
service connection for PTSD is not warranted.  Service 
connection for PTSD requires medical evidence establishing a 
diagnosis of the condition in accordance with 38 C.F.R. § 
4.125(a) (2009).  In this case, while the Veteran's stressors 
are verified, the persuasive medical evidence demonstrates 
that the Veteran does not currently have a diagnosis of PTSD.  
The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one physician's opinion over another 
depending on factors such clinical data or other rationale 
employed by the physician and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).

In this case, the Board has afforded more weight to the 
October 2004 and January 2008 VA examiners' opinions, than to 
the other opinions.  The VA examiners had the opportunity to 
review the claims file and to conduct a personal examination 
of the Veteran.  In addition, the examiners provided an in-
depth analysis of the Veteran's mental status; specifically 
cited DSM-IV criteria; and explained in detail why the 
criteria for a diagnosis of PTSD were not met. 

The Board acknowledges that the June 2004 VA treatment record 
and December 2006 letter of the VA social worker indicate 
that the Veteran has a diagnosis of PTSD.  However, such 
diagnosis is of limited probative value.  Here, the medical 
record that suggests that the Veteran has PTSD does not 
include any rationale for any such diagnosis, to include any 
explanation of how the diagnostic criteria are met, which 
stressor(s) were relied upon as a basis for the diagnosis, or 
discussion of the evidence considered.  In this regard, this 
record does not reflect that the claims file was reviewed or 
that pertinent medical evidence of the Veteran's history of 
treatment was considered.  For these reasons, the Board 
assigns these opinions significantly less weight.  The 
persuasive medical evidence shows that the Veteran does not 
have PTSD due to military trauma.  As a preponderance of the 
evidence is against a finding that the Veteran has PTSD that 
is related to service, service connection for PTSD cannot be 
granted.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the weight 
of the medical evidence establishes that the Veteran does not 
have the disability for which service connection is sought, 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the 
instant case, the claim for service connection for PTSD must 
be denied because the first essential criterion for a grant 
of service connection-competent evidence of the claimed 
disability-has not been met.

In addition to the medical evidence, the Board has considered 
the assertions of the Veteran and his representative; 
however, none of this evidence provides a basis for allowance 
of the claim.  As indicated above, the claim turns on the 
medical matter of current disability (a medical diagnosis), a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran and his representative are not shown to be other than 
laypersons without the appropriate medical training and 
expertise, they are not competent to render a probative 
(persuasive) opinion on a medical matter-such as whether the 
Veteran currently has PTSD- and their lay assertions in this 
regard have no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

Under these circumstances, the Board finds that the claim for 
service connection for PTSD must be denied.  In reaching 
these conclusions, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  That doctrine applies, 
however, when there is an approximate balance of positive and 
negative evidence.  As clearly stated above, in this case the 
evidence against the Veteran's claim substantially outweighs 
the favorable evidence, and the benefit-of-the-doubt doctrine 
is accordingly not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990). 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


